Citation Nr: 1631548	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-05 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include dysthymic disorder and depressive disorder. 

2.  Entitlement to service connection for type II diabetes mellitus to include as due to herbicide exposure. 

3.  Entitlement to service connection for hypertension to include as secondary to type II diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure or as secondary to type II diabetes mellitus. 

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure or as secondary to type II diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to herbicide exposure or as secondary to type II diabetes mellitus. 

7.   Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure or as secondary to type II diabetes mellitus. 

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of those proceedings is of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has credibly testified to ongoing depressive symptomatology between his in-service diagnosis of depression and his currently diagnosed depressive disorder NOS.

2.  The evidence does not show that the Veteran was exposed to Agent Orange or other codified herbicides during service.

3.  The Veteran's diabetes mellitus, hypertension and neuropathic symptomatology of the upper and lower extremities did not manifest during service or for many years thereafter and are not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for type II diabetes mellitus, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for hypertension, to include as secondary to type II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure or as secondary to type II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure or as secondary to type II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

6.  The criteria for service connection for peripheral neuropathy of the left upper extremity, to include as due to herbicide exposure or as secondary to type II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015). 

7.   The criteria for service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure or as secondary to type II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board addresses herein the Veteran's claims for service connection.  In making its determinations, the Board has inherent fact-finding ability and has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Moreover, the Board is charged with the duty to assess the credibility and probative value given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see 38 U.S.C.A. § 7104(a).

1.  Acquired Psychiatric Disorder 

The evidence indicates that the Veteran was treated for anxiety and depression during service and has been alternately diagnosed with depressive disorder and dysthymic disorder during the course of the appeal period.  He maintains that his depression initially manifested during service and has been chronic and recurrent since then.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

As noted, the Veteran's service treatment records show that he was treated with prescribed medication in April and May 1968 for depression and anxiety issues.  The evidence of record also indicates that the Veteran was diagnosed with recurrent major depression in September 1994 and has been diagnosed with depressive and/or dysthymic disorder during the appeal period. 

In December 2012 the Veteran underwent a VA psychiatric examination to assess the relationship between his current diagnosis and service.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, moderate and opined that the condition was less likely than not related to psychiatric symptomatology during service.  The examiner explained that while there is no formal diagnosis of a mental condition the Veteran acknowledged a history of problems with concentration and hyperactivity (which supports earlier VAMC diagnosis of ADHD). When asked about his in service mental health complaints the Veteran clearly associated them with his unhappiness with his duty assignments (that they were out of his MOS) as well as situational anxiety and later depression related to his anticipated/received orders) which clearly resolved as there was no ongoing treatment and as no psychological symptoms were noted at the time of his separation examination.  When asked about his current depression (that dates back to 1992) the Veteran very specifically linked it to his physical pain which is supported by his initial presentation for mental health treatment 24 years following his discharge from activity duty.

The Veteran testified during his Board hearing that the symptoms of depression and anxiety that he first experienced during service have persisted and that he has continued to experience the same symptoms on a recurrent basis ever since.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Medical records show that the Veteran has been assessed with a depressive disorder since at least 1994 and the evidence of record does not contradict the Veteran's reports of recurrent symptomatology since service.  Thus the Veteran's statements constitute an alternative theory of nexus between his current condition and service.  38 C.F.R. § 3.303(a),(d). 

Where, as here, the evidence is in relative equipoise concerning a nexus between the claimed in-service disease or injury and the present disability, the Veteran will receive the benefit of the doubt on the issue.  38 U.S.C.A. § 5107(b).  Therefore, resolving all doubt in the Veteran's favor, service connection for major depressive disorder is warranted.  38 C.F.R. §§ 3.102, 3.303.

2.  Diabetes Mellitus

The Veteran has been diagnosed with diabetes mellitus during the course of the appeal period and maintains that the condition is related to service.  The Veteran does not contend, and the evidence of record does not show, that the condition manifested during service.  Instead he theorizes that he was exposed to Agent Orange or another listed herbicide agent during his service in Korat, Thailand, where he worked in the motor pool.  

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including diabetes mellitus, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  The Veteran does not contend that he served in Vietnam; although he has stated that his flight from the U.S. may have stopped over somewhere in Vietnam during transit but that he did not recall whether or where the flight may have stopped.  Service records do not show that the Veteran was ever in Vietnam and the Board does not find that it would be possible to determine whether the Veteran's flight landed at an unidentified location on an unidentified date.  Thus no remand is required to develop this theory of entitlement.

Moreover the Veteran's theory of exposure is predicated on his service in Thailand.  Although there is no presumption of herbicide exposure for any military service in Thailand, VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases, including Korat, where listed herbicides may have been sprayed.  VBA Manual M21-1, IV.ii.1.H.5. While the VBA M21 Manual is generally not binding on the Board, based on the manual and supporting material it is generally presumed that herbicides were hand sprayed around the perimeter of identified bases in Thailand during certain periods of the Vietnam War era.  38 C.F.R. § 19.5; VBA Manual M21-1, IV.ii.1.H.5.  VA has not extended the same special consideration to all service members who had contact with a Thai base perimeter.  Those with periodic or occasional contact with the perimeter, but whose duty stations were not located there, are not entitled to special consideration.  See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q) (service near the base perimeter may be shown by evidence of daily work duties, performance evaluation reports or other credible evidence).  Thus, the evidence must show that the Veteran's duties placed him on or near the base perimeter for a significant period of time.

The Veteran has testified to seeing things being sprayed from trucks during his time in Thailand; however he is unsure what was being sprayed and did not testify to participating in any spraying activities himself.  Instead, he has testified to being the dispatcher for these trucks, which were carrying black barrels of unidentified liquid.  The Veteran has also reported that the barracks he slept in were near the base perimeter (200 meters by report).

The Board finds that the evidence of record does not demonstrate that the Veteran was exposed to Agent Orange or other identified herbicide during service.  The evidence does not specifically indicate that any of the specifically identified chemicals in 38 C.F.R. § 3.307(a)(6) were stored or utilized at Camp Friendship during the Veteran's time there.  Moreover, the Veteran's military occupational specialty (MOS) is not one which is associated with security or other perimeter duties and is not afforded heightened consideration for herbicide exposure.  As noted, the Veteran does not contend that he was involved in spraying activities along the perimeter and he is uncertain what chemical was even being sprayed.  The Board does not find that the Veteran's duties in the motor pool or in the barracks would place him on or near the base perimeter within the meaning of applicable guidance. 
 
Furthermore, the evidence does not suggest that the Veteran was directly exposed to any identified chemical away from the base perimeter, merely that he witnessed the barrels being transported in trucks.  While the Veteran has associated his diabetes mellitus to Agent Orange exposure, his opinion as a layperson is not afforded significant probative value absent corroborating scientific or service record evidence.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).  As the evidence does not indicate any direct exposure to listed herbicides, the Board finds that the regulations granting presumptive service connection for conditions associated with herbicide exposure are not applicable and therefore that the Veteran cannot be presumed to be service-connected for diabetes mellitus.  38 C.F.R. §§ 3.307, 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, as noted above, the Veteran's diabetes mellitus did not manifest during service or within several decades of separation according to the evidence of record (the Veteran has testified that he was diagnosed with diabetes mellitus in 2005).  Thus, service connection is not available on a direct basis.  38 C.F.R. § 3.303.

Thus, the Board finds that the weight of the evidence is against a finding of service connection for diabetes mellitus, including as due to herbicide exposure.  38 C.F.R. §§ 3.303, 3.307, 3.309(e).  

3.  Hypertension and Peripheral Neuropathy

The Veteran has testified that he has been diagnosed with hypertension and peripheral neuropathy of his extremities and that the conditions are related to service.  He has advance multiple theories of entitlement including that the conditions are due to herbicide exposure or that they are secondary to his diabetes mellitus.  

As discussed above, the Board has found that the Veteran was not exposed to listed herbicide agents during service and that his diabetes mellitus does not warrant service connection.  As such, the Veteran's claims cannot be granted on a secondary basis to diabetes mellitus or based on herbicide exposure.  38 C.F.R. §§ 3.307, 3.309, 3.310.

Hypertension is a "chronic disease" under 38 C.F.R. § 3.309(a).  When a chronic disease identity is established during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes and there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Where the condition is not identified during service but the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, 708 F.3d 1338, (Fed. Cir. 2013) (the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.
Additionally, where a veteran served ninety days or more of active service, and certain "chronic diseases", such as hypertension, manifest to a compensable degree within a year of separation, the disease shall be presumed to have been incurred during service, even though there is no evidence of such disease during service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree and sufficient observation to establish chronicity during that time.  Id.  

However, service treatment records do not show any complaints, diagnosis or treatment for hypertension or peripheral neuropathy during service and there is no indication from the record that any such condition manifested to a compensable level within a year of separation.  Indeed, the Veteran's blood pressure readings were normal during service and at separation, and the Veteran has testified that he first began experiencing neuropathic symptoms in the 1980s. 

As there is no indication in the record of hypertension or peripheral neuropathy manifesting during service or within a year of separation, or being chronic and continuous since then, service connection is not available on a direct basis, nor is it warranted for a chronic condition.  38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for an acquired psychiatric disorder is granted. 

Service connection for type II diabetes mellitus is denied. 

Service connection for hypertension is denied.  

Service connection for peripheral neuropathy of the left lower extremity is denied. 

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied. 

Service connection for peripheral neuropathy of the right upper extremity is denied. 


REMAND

The Veteran has been granted service connection for an acquired psychiatric disability herein and also has advanced a claim of entitlement to a TDIU.  The issue of entitlement to a TDIU is inextricably intertwined however to the disability rating that the Veteran receives for his psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Therefore, the issue of TDIU is remanded pending the assignment of a disability rating for the Veteran's acquired psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his psychiatric symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Assign a disability rating for the Veteran's service-connected psychiatric disorder. 

3.  Then schedule the Veteran for an examination by a vocational specialist, if available, otherwise an appropriate VA medical professional, in order to evaluate whether the Veteran's service-connected disability picture impairs his ability to meet the demands of a job, either sedentary or physical.  

This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as concentrating, communicating and interacting with others.  

The examiner should describe what type of employment activities would be limited due to his service-connected disabilities.

The examiner should consider the Veteran's level of education, training, and previous work experience.  

The entire claims file must be reviewed by the examiner and all necessary tests should be conducted.  

4.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


